FILED
                             NOT FOR PUBLICATION                           APR 16 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10398

                Plaintiff - Appellee,             D.C. No. 2:13-cr-00492-DGC

  v.
                                                  MEMORANDUM*
EFRAIN TREVIZO-CORONA,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Ronald S. W. Lew, District Judge, Presiding**

                               Submitted April 7, 2014***

Before:         TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Efrain Trevizo-Corona appeals from the district court’s judgment and

challenges the 87-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ronald S. W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry of a removed alien, in violation of 8 U.S.C § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Trevizo-Corona contends that his sentence is substantively unreasonable

under United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), given the

staleness of his prior convictions, his age, and the remoteness of his violent acts.

He also argues that the district court should not have imposed a sentence 23

months longer than the 64-month sentence he previously served for a reentry

offense.

      The district court did not abuse its discretion in imposing Trevizo-Corona’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 87-month

sentence, at the top of the Guidelines range, is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Trevizo-Corona’s immigration history and his significant criminal

history. See id.

      AFFIRMED.




                                           2                                    13-10398